IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT United States Court of Appeals
                                             Fifth Circuit

                                                            FILED
                                                          December 5, 2007
                           No. 07-50679
                        Conference Calendar           Charles R. Fulbruge III
                                                              Clerk

UNITED STATES OF AMERICA

                                     Plaintiff-Appellee

v.

JORGE ALBERTO CRUZ-HERNANDEZ

                                     Defendant-Appellant



                         Consolidated with
                           No. 07-50680
                        Conference Calendar


UNITED STATES OF AMERICA

                                     Plaintiff-Appellee

v.

JORGE A CRUZ-HERNANDEZ

                                     Defendant-Appellant


            Appeals from the United States District Court
                  for the Western District of Texas
                    USDC No. 1:06-CR-295-ALL
                     USDC No. 1:07-CR-41-ALL
                                No. 07-50679 c/w
                                 No. 07-50680

Before JOLLY, HIGGINBOTHAM, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgments in Criminal Cases, Jorge Alberto Cruz-
Hernandez raises arguments that are foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a
penalty provision and not a separate criminal offense.          United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug.
28, 2007) (No. 07-6202). The Government’s motion for summary affirmance is
GRANTED, and the judgments of the district court are AFFIRMED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2